Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	Prior rejection of claim 11 under 35 USC 112 is withdrawn in view of applicant’s amendment.

Allowable Subject Matter
3.	Claims 1-20 allowed.

4.	The following is a statement of reasons for the indication of allowable subject matter:  
With respect to the independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“wherein the first composite metadata object represents information about a plurality of database objects of a table structure and provides a one-to many mapping to the plurality of database objects, … and 
committing a change to the first composite metadata object to represent a corresponding change to the table structure without synchronously committing a change to the plurality of column files to correspond to the change in the table structure”, in combination with the other claimed limitations.

With respect to the independent claim 12, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 

wherein the composite metadata object provides a one-to many mapping to the first number of column chunks.” , in combination with the other claimed limitations.

With respect to the independent claim 16, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“… wherein the metadata represents that the container contains a first number of columns of the projection of the database table and wherein the access metadata provides a one-to many mapping to the projection of the database table;
modify the metadata so that the metadata represents the container as having a second number of columns other than the first number of columns; and
 asynchronously and at a later in time after modifying the metadata, change a database storage associated with the projection of the database table to reflect the modification of the metadata.” , in combination with the other claimed limitations.

Dependent claims 2-11, 13-15, and 17-20 are allowed for being dependent to an already allowed claim.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 , in combination with the other claimed limitations of claim 12.  Lee does not teach “… wherein the metadata represents that the container contains a first number of columns of the projection of the database table and wherein the access metadata provides a one-to many mapping to the projection of the database table; modify the metadata so that the metadata represents the container as having a second number of columns other than the first number of columns; and asynchronously and at a later in time after modifying the metadata, change a database storage associated with the projection of the database table to reflect the modification of the metadata.” , in combination with the other claimed limitations of claim 16.

 , in combination with the other claimed limitations of claim 12.  Sandler does not teach “… wherein the metadata represents that the container contains a first number of columns of the projection of the database table and wherein the access metadata provides a one-to many mapping to the projection of the database table; modify the metadata so that the metadata represents the container as having a second number of columns other than the first number of columns; and asynchronously and at a later in time after modifying the metadata, change a database storage associated with the projection of the database table to reflect the modification of the metadata.” , in combination with the other claimed limitations of claim 16.


Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PHAM/Primary Examiner, Art Unit 2167